Citation Nr: 0406977	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.  The Board of Veterans' Appeals (Board) notes that the 
Armed Forces of the United States Report of Transfer or 
Discharge (DD 214) received by the RO in May 1970 reported 
his character of service as "Under Honorable Conditions."  
A later DD 214 in the claims folder notes that his discharge 
was upgraded in August 1984 to "Honorable".  A veteran with 
either an honorable discharge or a discharge under honorable 
conditions is entitled to VA benefits. 

The instant appeal arose from an August 1970 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Washington, D.C., which denied a claim for service 
connection for an emotionally inadequate personality with 
schizoid features, claimed as psychiatric problems.  In 
response to the rating decision, a notice of disagreement was 
filed in December 1970, and a statement of the case was 
thereafter issued in January 1971.  Finally, the veteran 
perfected his appeal with a signed appeal statement (VA Form 
1-9), received in January 1971.  38 C.F.R. §§ 20.200, 20.302 
(2003).  The Board notes that the veteran initiated an appeal 
as to a groin disorder, but he did not perfect an appeal as 
to that claim.  Therefore, the Board will not address the 
groin disorder in this decision.

The Board of Veterans' Appeals (Board) notes that the veteran 
also perfected an appeal as to a July 2002 rating decision of 
the Huntington, West Virginia RO.  However, as the appeal as 
to the August 1970 rating decision had already been 
perfected, the appeal has been pending since 1970.  The Board 
notes that the July 2002 rating action treated the issue on 
appeal as two claims, one for service connection for bipolar 
disorder, and one as a claim to reopen a claim for service 
connection for chronic schizoaffective disorder.  However, 
the veteran agreed to the recharacterization of his claim as 
stated on the first page of this decision at a September 2003 
personal hearing before the undersigned Veterans Law Judge.  
In any event, as the Board finds that this claim has been 
pending since the veteran's original claim was filed in 1970, 
no portion of this claim is a claim to reopen.  Further, 
schizoaffective disorder is a new diagnosis; therefore, it 
represents a new claim and VA must consider this issue de 
novo.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); 
Spencer v. Brown, 17 F3d. 368 (1994) (a claim based on a new 
diagnosis is to be treated as a new claim without regard to 
prior denials of service connection for other psychiatric 
conditions).  

Finally, as the Board is granting the full benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
consideration of a portion this claim on a direct basis in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(the Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions).  

The veteran was advised that the appellate record was 
transferred to the Board in April 2003.  The regulations 
provide that generally a claimant has a period of 90 days 
after the transfer and certification of the record to submit 
additional evidence.  The veteran submitted additional 
evidence to the Board in February 2004, after the expiration 
of the 90-day period.  There is good cause for the delay in 
the receipt of this evidence as it was not available during 
the 90-day period.  The Board will accept this evidence in 
light of the fact that the veteran signed a written waiver of 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304 (2003). 


FINDING OF FACT

The veteran has schizoaffective disorder which is related to 
service.


CONCLUSION OF LAW

The veteran has schizoaffective disorder which was incurred 
as a result of his active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder, including bipolar disorder 
and schizoaffective disorder. 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  As the 
Board is granting the appellant's claim in full, it concludes 
that remand for compliance with the VCAA is not warranted 
because any failure to comply with VCAA requirements in this 
case would not be prejudicial to the appellant.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, his written statements, VA 
examination reports, and VA and non-VA medical records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The service medical records reveal that the veteran reported 
being in a motor vehicle accident prior to service in which 
he sustained a concussion and a posterior skull fracture.  He 
was in a coma for 10 days.  In addition, the records revealed 
that the veteran entered the military to avoid going to jail, 
that he had a troubled home life, and the he used a variety 
of drugs prior to service.

The veteran's service records reveal that his total active 
service was just over nine months, and that he had several 
periods where he was absent without authorized leave (AWOL).  
These periods of AWOL comprised about two months of the 
veteran's period of active duty.  His service medical records 
show that he took an overdose of medication in August 1969 in 
an effort to get out of the military.  He was then 
psychiatrically evaluated and found to have a severe passive-
aggressive personality disorder.  Separation was recommended.

In January 1970 the veteran again underwent psychiatric 
evaluation after he described frequent experiences of hearing 
voices telling him to do things.  He reported that while he 
was on an airplane flying to California, "he also felt like 
jumping out of the airplane with the feeling that he might be 
reincarnated."  He also reported sometimes feeling that he 
is a "reincarnated cat."  The examiner noted that discharge 
had been recommended in August 1969 but had not been 
accomplished.  Numerous AWOL offenses were noted as well as 
his history of head injury, drug abuse, and family problems 
prior to service.  The examiner concluded that the veteran 
was not psychotic and identified the reported symptoms as 
"flashback phenomena".  A situational anxiety related to 
the veteran's deployment to Thailand was also noted.  The 
impression was emotionally inadequate personality with 
schizoid features.  The examiner strongly recommended that 
the veteran be separated from service and noted that 
"[t]here is a definite possibility that the individual will 
in the future progress to a psychotic break."

A February 1970 evaluation of the veteran and his history 
noted that the veteran was "probably on the borderline of 
psychosis which would require physical restraint."  It was 
further noted that the evaluator got "the distinct feeling 
that [the veteran] is close to a nervous breakdown, or 
perhaps could even slip into psychosis."  A general 
discharge for unsuitability was recommended.  His February 
1970 service separation examination did not reveal any 
psychiatric diagnosis.  

The veteran filed his claim in May 1970.  In April 1971, just 
over a year after his separation from service in March 1970, 
he underwent a VA psychiatric examination which diagnosed 
catatonic schizophrenia.  The veteran reported during the 
examination that he began hearing voices in service telling 
him to go AWOL and then again he heard the voices when he was 
on the plane.  He reported hearing voices off and on since 
being out of service, most recently one month earlier.  His 
speech was somewhat irrelevant. 

Thereafter, a board of three examiners was requested to 
indicate whether there was a relationship between the 
schizophrenia diagnosed during the VA examination and the 
diagnosis provided in service.  The board of examiners 
indicated that the evidence was insufficient and requested 
that the veteran be admitted for a period of inpatient 
observation and evaluation.  The veteran failed to report for 
the admission scheduled in September 1971.

The veteran was hospitalized for most of the month of 
December 1971 for drug abuse following a car accident in 
October 1971 when he was found by police to be in possession 
of narcotics.  His November 1971 court hearing determined 
that the narcotics possession charges would be dropped if he 
sought treatment for drug abuse.  During his hospitalization, 
his thoughts were coherent with some difficulty presenting 
ideas.  No hallucinations, delusion, or flashbacks were 
revealed.  Insight and judgment were impaired.  At discharge 
the plan was that he would continue receiving treatment from 
a private psychiatrist who had been treating him since May 
1971.  

A May 1972 note in the record indicated that hospital 
admission for a period of inpatient observation and 
evaluation was reattempted in May 1972, but the veteran 
requested that admission take place after October 1972, as he 
was in school.  A subsequent May 1972 rating decision denying 
service connection for catatonic schizophrenia noted that the 
veteran declined to report for hospital admission.

The next relevant document in this case was another 
application for VA benefits filed by the veteran in 2001.  
Pursuant to that application, additional records were 
developed.  A December 1999 note from a social worker with 
Frederick County, Maryland, Adult Detention noted that the 
veteran was receiving weekly mental health treatment, namely, 
therapy and medication monitoring by a physician.  VA 
treatment records developed from October 2000, when the 
veteran was released from jail, to February 2004 reveal 
diagnoses of bipolar disorder, late effects of closed head 
injury and frontal lobe syndrome, cognitive impairments, 
character impairments, depression, psychosis, schizoaffective 
disorder, organic brain syndrome, attention deficit 
hyperactivity disorder, borderline personality disorder, 
developmental disorder, chronic adjustment disorder, and 
polysubstance dependence.

In October 2002, the veteran underwent a VA examination.  The 
examiner reviewed the claims folder and the clinical file.  
The examiner noted that the veteran was being followed by the 
VA outpatient mental health clinic and that he was currently 
an inpatient in the acute psychiatric ward for possible 
lithium toxicity.  The examiner noted the veteran's in-
service mental health evaluations and noted that the veteran 
was prescribed antipsychotic medication in service.  The 
examiner noted that the veteran's hallucinations had 
continued for a long time after service until he eventually 
sought VA treatment in 2000.  For over a year, the veteran 
was a resident of the VA Domiciliary.  He was also in the 
Mainstream Brain Injury Rehabilitation Unit for stabilization 
of his diagnosis of organic brain syndrome.  After his 
discharge from the Domiciliary, he stayed in Transitional 
Housing because he was having difficulty functioning outside.  

Earlier in October 2002, the veteran was brought to the 
hospital in a confused state.  He admitted having occasional 
auditory hallucinations where voices tell him that they are 
going to hold him.  He had a lot of difficulty giving 
information during the examination.  The examiner noted that 
thought content showed auditory hallucinations.

The examiner concluded that "[b]ased on all this 
information, depending upon all his records, the veteran had 
schizophrenia, chronic catatonic type, while he was in the 
service, and he continues to have this currently."  The 
examiner stated that his present condition occurred in 
service.  The diagnostic impression was schizoaffective 
disorder.

The veteran testified during his September 2003 hearing 
before the undersigned Veterans Law Judge sitting at 
Washington, D.C., that he hears voices and that he was 
treated after service at a mental health facility with 
offices in Bethesda and Wheaton, Maryland.   

As the medical evidence, in particular the October 2002 VA 
examination report, shows a current diagnosis of 
schizoaffective disorder which has been causally linked to 
the veteran's active service, service connection for 
schizoaffective disorder is granted.  




ORDER

The claim for service connection for schizoaffective disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



